Case 1:19-Cv-OO706 Document 1 Filed 03/13/19 Page 1 of 22

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FLUKE CORPORATION,
6920 Seaway Blvd.
Everett, WA 98203

and
EKATERINA KATASHINSKAIA, CIV!L ACTION NO~=
1600 an Avenue, Apt. 402
Seattle, WA 98101

Plaintiffs,

V.

UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES,

20 Massachusetts Avenue, N.W.
Washington, DC 20529,

and

LEE FRANCIS CISSNA, DIRECTOR,
UNITED STATES CITIZENSHIP AND
IMMIGRATIONS SERVICES, IN HIS
OFFICIAL CAPACITY,

20 Massachusetts Avenue, N.W.
Washington, DC 20529,

Defendants.

 

 

COMPLAINT FOR REVIEW OF AGENCY ACTION
UNDER THE ADMINISTRATIVE PROCEDURE ACT

I. NATURE OF THE ACTION

This case arises under the Irnmigration and Nationality Act (“INA”), 8 U.S.C. § 1101 et
seq., and seeks this Court’S review of agency action under the Administrative Procedure Act, 5
U.S.C. § 701 et seq. Plaintiffs, Fluke Corporation (“Fluke”), and their former employee, Ekaterina

Katashinskaia (“EK”), a citizen of Russia, seek judicial review of final agency action, taken on

55253031v.3

Case 1:19-Cv-OO706 Document 1 Filed 03/13/19 Page 2 of 22

January 2, 2019, of Defendants, U.S. Citizenship and Immigration Services (“Defendant” or
“USCIS”), and its Director, Lee Francis Cissna, denying a work-visa petition submitted on EK’s
behalf by Fluke, requesting that EK be accorded H-lB visa classification and granted a change of
her nonimmigrant visa status from F-l academic student to H-lB specialty occupation worker.

II. PARTIES

1. Plaintiff, Fluke Corporation, is multi-national manufacturer, distributor and global
leader of industrial test, measurement and diagnostic equipment and software. lt maintains
manufacturing centers in the United States, the United Kingdom, Asia, and the Netherlands, as
well as sales and service subsidiaries in Europe, North America, South America, Asia, and
Australia.

2. Plaintiff, Ekaterina Katashinskaia (“EK”), is a resident of Seattle, Washington,
who last entered the United States in lawful nonimmigrant F-l academic-student visa status on
February 25, 2018. She holds a Master of Business Administration degree from the University
of Virginia, conferred on May 21, 2017, and a Diploma conferred on June 27, 2008 by Ivanovo
State University (Russia) conferring upon her the qualification, “Economist,” with specialization
in “Accounting, Analysis and Audit.” Fluke employed EK in the position of Global Vertical
Marketing Manager from August 21, 2017 to September 30, 2018 at the annual salary of
8123,000 while holding F-l OPT (optional practical training).

3. Defendant USCIS is a subordinate component of DHS, and an “agency” within
the meaning of the APA, 5 U.S.C. § 551(1). DHS assumed responsibility from the former
lmmigration and Naturalization Service (“INS”) on March 1, 2003, to administer responsibilities

under the INA, and in particular to fulfill its limited duties under 8 U.S.C. § llOl(a)(lS)(h)(i)(b)

5525303lv.3

Case 1:19-Cv-OO706 Document 1 Filed 03/13/19 Page 3 of 22

(“H-lB visas”). The Secretary of DHS has delegated this authority to DHS’s subordinate
agency, USCIS. See DHS Delegation Number 0150.1, II. H (June 5, 2003).

4. Defendant Lee Francis Cissna is sued in his official capacity as Director of U.S.
Citizenship and Immigration Services.

II. JURISDICTION AND WAIVER OF SOVEREIGN IMMUNITY

4. This Court has jurisdiction pursuant to 28 U.S.C. § 1331, as a civil action arising
under the laws of the United States. This Court has jurisdiction to enter declaratory judgments
under 28 U.S.C. § 1361 and invalidate unlawful agency actions under 5 U.S.C. § 706, and to
review agency action arising under the Immigration and Nationality Act, 8 U.S.C. § 1101 et. seq.,

5. The United States has waived sovereign immunity under 5 U.S.C. § 702.

III. STANDING

6. Plaintiffs have a legally protected interest in receiving a lawful decision from
Defendants on Fluke’s H-lB petition and request for change of nonimmigrant status on EK’s
behalf, i.e., a decision which is neither arbitrary nor capricious, nor an abuse of discretion, and
which is in accordance with law, as provided in 5 U.S.C. § 706(2). This right has been infringed
inasmuch as the unlawful denial of this petition has caused Fluke’s request for change of EK’s
nonimmigrant visa status from F-l to H-lB status to likewise have been denied. Defendants’
denial also resulted in termination of EK’s employment with Fluke under F-l OPT (optional
practical training) employment authorization in the position of Global Vertical Marketing
Manager, and the resulting loss of EK’s annual salary of $123,000.

7. Defendants’ infringement of EK’s right to continued employment has caused EK
concrete and particularized injury in that as a result of this invasion: (A) she can no longer be
employed by Fluke and so cannot derive the compensation she previously received from her

employment; and (B) her presence in the United States has been rendered unlawful.

5525303lv.3

Case 1:19-Cv-OO706 Document 1 Filed 03/13/19 Page 4 of 22

8. Defendants’ infringement of this right caused Fluke to lose the anticipated benefit
of Plaintiff EK’s services, and the revenue to be derived as a result of those services

9. There is a causal connection between the injury-in-fact and the Defendants’
challenged behavior in that it is precisely the Defendants’ denial of Fluke’s petition and its
request on EK’s behalf for change of status from F-l to H-lB visa status which prevents EK
from working for Fluke. Furthermore, the injury-in-fact could well be redressed by a favorable
ruling in that such a ruling will enable Fluke to employ EK again and so enable her to support
herself and, on a nunc pro tunc basis, lawfully remain in the United States, and enable Fluke
once again to derive the economic benefits of her services as an employee

IV. VENUE

10. Venue is proper in this judicial district pursuant to 28 U.S.C. § 139l(e) because
Defendants are located in the District of Columbia.

V. LEGAL BACKGROUND

ll. The Immigration and Nationality Act ( “INA”), first enacted in 1965, as amended
in 1990, established a quota-based nonimmigrant work visa program, known as the H-lB
program, with jurisdiction currently and in recent years divided among three federal departments,
the U.S. Department of Labor (“DOL” or “Labor Department”), U.S. Department of Homeland
Security (“DHS”), and U.S. Department of State (“DOS” or “State”). The H-lB program allows
employers to sponsor and hire nonimmigrant foreign workers to work for prescribed periods of
time in “specialty occupations” that require specific knowledge and a relevant degree. 8 U.S.C.
§ 1101(a)(15)(H)(i)(b); 20 C.F.R. § 655.700. “Specialty occupations” are occupations that
require “theoretical and practical application of a body of highly specialized knowledge,” and “a

bachelor’s or higher degree in the specific specialty (or its equivalent)” as a minimum for entry

5525303lv.3

Case 1:19-Cv-OO706 Document 1 Filed 03/13/19 Page 5 of 22

into the occupation in the United States. 8 U.S.C. § 1184(i)(1); 8 C.F.R. § 214.2(h)(4)(ii); 20
C.F.R. § 655.715.

12. The INA -- with exceptions not here relevant _ limits by annual fiscal-year quota
the number of H-lB visas that can be issued (with each fiscal year spanning the period from
October 1 to September 30). lt provides that not more than 65,000 foreign citizens per fiscal
year may receive an H-lB visa or status, with an additional 20,000 yearly allotment available to
graduates of certain U.S. nonprofit Master’s and Ph.D. degree programs, for a total of 85,000 per
year. See 8 U. S. C. §§ 1184(g)(1)(A)(vii) and 1184(g)(5)(C).

13. An employer seeking to hire a nonimmigrant in an H-1B specialty occupation
must first complete a Labor Condition Application (“LCA”) and file it with the DOL. 20 C.F.R.
§ 655.700 et seq. The LCA requires an employer to attest compliance with certain labor
protections Attestations include the employer’s commitment to:

A. Pay the H-lB worker the “required wage” (20 C.F.R. § 655.731);

B. Provide the H-lB worker with working conditions, including employee benefits,

which will not adversely affect the working conditions of similarly employed
workers (20 C.F.R. § 655.732);

C. Confirm that there is no strike, lockout, or work stoppage at the job site in the

same job as that which H-lB worker will perform (20 C.F.R. § 655.733); and

D. Comply with certain notice requirements concerning the introduction of an H-lB

worker to the job site and an opportunity for any interested party to complain to
DOL about perceived LCA violations (20 C.F.R. § 655.734).
14. The Secretary of DOL is charged with approving an LCA submitted by an

employer if it is complete and facially accurate (“not obviously inaccurate”) within seven

5525303lv.3

Case 1:19-Cv-OO706 Document 1 Filed 03/13/19 Page 6 of 22

working days of its submission. See 20 C.F.R. § 655.740(a)(l). The DOL Secretary is also
empowered to investigate complaints of aggrieved parties, enforce H-lB LCA violations, impose
civil money penalties, award back wages, and grant other forms of “make-whole” relief. See 20
C.F.R. § 655. 800 et seq.

15. A U.S. employer seeking to hire or continue to employ an H-lB worker in the
U.S. must submit a DOL-certified original LCA and a petition to Defendant USCIS for the
latter's determination of whether - based on consideration of the evidence submitted by the
employer or requested by USCIS -the proffered job and proposed H-lB worker each qualify
under the legal standard for a “specialty occupation.” 8 C.F.R. § 214.2(h)(4)(ii) (definition of
“specialty occupation”) and § 214.2(h)(9)(i) (Defendants’ duty to consider the evidence).

16. In the case of an approval of an H-lB visa petition, Defendant USCIS provides
notice of its decision to the DOS consular post designated in the petition so that the
nonimmigrant beneficiary may apply for an H-lB visa with which to request admission to the
United States in H-lB status following travel abroad.

17. As described below, the H-lB legal scheme has undergone statutory and
regulatory modifications over the years which inform the meaning of the term “specialty
occupation.”

l8. With the enactment of the Homeland Security Act of 2002 (“HSA”) Pub. L. 107-
296, 116 STAT. 2135 (Nov. 25, 2002), codified at 6 U.S.C. § 101 et seq., Executive Branch
responsibilities for the adjudication of immigration petitions changed dramatically. HSA § 471
resulted in the abolishrnent of the former Executive Branch agency, the INS - an agency
previously within the U.S. Department of Justice (“DOJ”). See 6 U.S.C. §291. Moreover, HSA

§ 451 (a) and (b) created the Bureau of Citizenship and Immigration Services (now known as

5 525303 lv.3

Case 1:19-Cv-OO706 Document 1 Filed 03/13/19 Page 7 of 22

U.S. Citizenship and Immigration Services) and transferred to it adjudicative authority and
responsibility for adjudications conducted at Service Centers. See 6 U.S.C. §271(a) and (b).
Thus, on and after March 1, 2003, USCIS has exercised its adjudicative responsibilities under the
INA, and in particular, discharged the former INS’s prescribed adjudicative duties under 8
U.S.C. § 1101(a)(15)(h)(i)(b) (the “H-lB” visas category).

19. Since at least the 196OS and continuing until the enactment of the Immigration
Act of 1990, Pub. L. 101-649, 104 STAT. 4978 (Nov. 29, 1990) (“IMMACT”), legacy INS had
consistently decided in its precedent administrative decisions and its regulations to accord
nonimmigrant work visa status and employment authorization to temporary workers under what
was then designated as the “H-l” visa category for aliens who the agency adjudicated to be
persons of “distinguished merit and ability” - a phrase in the INA describing the H-l visa
classification.

20. For decades, through precedent decisions and regulations, INS consistently
determined that aliens of “distinguished merit and ability” were eligible for H-l visas if they
were classifiable as members of a particular “profession,” under the definition of that term in
INA § 10l(a)(32), codified at 8 U.S.C. § 1101(a)(32). This section has long provided, and still
states:

The term “profession” shall include but not be limited to architects, engineers,

lawyers, physicians, surgeons, and teachers in elementary or secondary schools,
colleges, academies, or seminaries. Id. (emphasis added.)

21. For decades preceding passage of IMMACT, binding INS administrative case law
and formal rulemaking addressed the need to respond to developments in U.S. business in the
U.S. economy that have created a number of new professional occupational classifications See
55 Fed. Reg. 2606, 2608-2610 (Jan. 26, 1990) (“Teniporary Alien Workers Seeking

Classification Under the Immigration and Nationality Act”) (Supplementary Information).

5525303lv.3

Case 1:19-Cv-OO706 Document 1 Filed 03/13/19 Page 8 of 22

22. INS responded to these developments by defining and expanding the non-
exclusive list of “profession[s].” An often-cited INS precedent decision thus became the first to
supplement the definition of “profession” in order to determine whether occupations not listed in
INA § 101(a)(32) [8 U.S.C. § 110l(a)(32)] nonetheless could be classified as qualifying
professions. See Matter ofShin, 11 I&N Decisions 686, 687 (D. Dir., 1966),1 which stated:

As the foregoing [list INA § 101(a)(32)] is not all-inclusive and is illustrative

rather than descriptive, it is necessary to evaluate the term “profession” in a

definitive sense based on the general character of the professions specifically

recognized to ascertain whether a given activity not named therein may be
included, within the intendment of the [INA]”).

23. In Shin, the INS ultimately ruled:
The “common denominator is the fact that all [prof`essions] require specialized
training that is normally attained through high education of a type for which at

least a bachelor's degree can be obtained, or through equivalent specialized
instruction [or equivalent experience]. Id.

24. The INS in Shin observed that “the vocations included in the term ‘profession’ in
our modern highly industrialized society are constantly expanding, consistent with the greater
knowledge and specialized training that such a society demands. Shin required, however, that
“the mere acquisition of a degree or equivalent experience does not, of itself, qualify a person as
a member of a profession. Rather, the “knowledge acquired must also be of nature that is a

realistic prerequisite to entry into the particular field of endeavor.” ll I&N Decl`sz'ons at 688.

 

1 Matter of Shz'n, supra, involved interpretation of the word, "profession," in INA § 10l(a)(32)
[8 U.S.C. § 1101(a)(32)] for purposes of a then-extant employment-based immigrant visa
category - INA § 203(a)(3) [8 U.S.C. § 1151(a)(3)] - available to so-called Third Preference
aliens who are "members of a profession." In Matter of Essex Cryogenics Industries, Inc., 14
I&N Dec. 196 (D.A.C. 1972), however, INS ruled that a noncitizen mechanical engineer who is
classifiable as a member of the profession of engineering under INA § 101(a)(32) [8 U.S.C. §
1101(a)(32)] is eligible for classification as a nonimmigrant H-l alien of distinguished merit and
ability under former INA § 101(a)(15)(H)(i) [former 8 U.S.C. § 1101(a)(15)(i)].

5525303lv.3

Case 1:19-Cv-OO706 Document 1 Filed 03/13/19 Page 9 of 22

25. In an effort to codify its precedent decisions, INS issued a final H-l regulation on
January 26, 1990. See 55 Fed. Reg. 2606 (Jan. 26, 1990) (“Temporary Alien Workers Seeking
Classification Under the Immigration and Nationality Act”).

26. The Supplementary Information to this final rule made clear that INS had long
treated the H-l “distinguished merit and ability” standard and the membership in a “profession”
definition as equivalent. See 55 Fed. Reg. at 2608-2609. ln doing so, INS parroted the Shin
“common denominator” analysis in the preface to the January 26, 1990 final rule:

[The] common denominator for determining that an occupation is a profession is

the requirement of at least a baccalaureate degree awarded for academic study in a
specific discipline or narrow range of disciplines for entry into the occupation.

27. The January 26, 1990 final rule also included a definition of “Profession”:
“Profession” means an occupation which requires theoretical and practical
application of a body of highly specialized knowledge to fully perform the
occupation in such fields of human endeavor as: Architecture, engineering,
mathematics, physical sciences, social sciences, medicine and health, education,

business specialties, accounting, law, theology, and the arts. 55 Fed. Reg. at 2623
(emphasis added).

28. With the passage of IMMACT, Congress eliminated the l-I-l standard of
“distinguished merit and ability,” and replaced it with the new H-lB visa category for aliens in a
particular “specialty occupation.”

29. In interpreting the new H-IB specialty-occupation phrasing, INS determined,
however, that despite the change in terminology, namely, the replacement of the H-l
“distinguished merit and ability” requirement, and the equivalent concept of membership in a
“profession,” with the new H-lB formulation, “specialty occupation,” Congress intended no
substantive change.

30. INS reached this conclusion by interpreting IMMACT’s legislative history. See

House Report 101 -723(1) 1990 U.S.C,C.A.N. 6710, 6747, 1990 WL 200418_, which made clear

5525303lv.3

Case 1:19-Cv-OO706 Document 1 Filed 03/13/19 Page 10 of 22

that the specialty-occupation requirement can be satisfied by attaining the theoretical and
practical application of a body of highly specialized knowledge through at least a bachelor’s
degree in a specific specialty:

A specialty occupation is defined as one that requires theoretical and practical application

of a body of highly specialized knowledge and attainment of a bachelor’s (or higher)

degree in the specific specialty to meet the minimum requirement for a person entering

that occupation. Thus, a baccalaureate degree alone would not suffice in the case of an

occupation which normally requires a higher entry level education.

31. In short, as INS would ultimately confirm, despite IMMACT’s replacement of the
H-l visa with the new H-lB visa, the same eligibility criteria for an I-I-1 visa would still apply to
the new H-lB visa. See 56 Fed. Reg. 61111, 61112 (Dec. 2, 1991) (“Temporary Alien Workers
Seeking Classification Under the Immigration and Nationality Act”).

32. The current regulatory definition of “specialty occupation” is found at 8 CFR §
214.2(h)(4)(ii). lt provides:

Specialty occupation means an occupation which requires theoretical and

practical application of a body of highly specialized knowledge in fields of human

endeavor including, but not limited to, architecture, engineering, mathematics,

physical sciences, social sciences, medicine and health, education, business

specialties, accounting, law, theology, and the arts, and which requires the

attainment of a bachelor's degree or higher in a specific specialty, or its

equivalent, as ar minimum for entry into the occupation in the United States. Id.

(emphasis added).

33. Defendants’ current regulation, 8 CFR § 2l4.2(h)(4)(iii)(A), provides four
alternative ways to establish the specialty-occupation requirement

A. A baccalaureate or higher degree or its equivalent is normally the minimum

requirement for entry into the particular position;

B. The degree requirement is common to the industry in parallel positions among

similar organizations or, in the alternative, an employer may show that its

_10_
55253031v.3

Case 1:19-Cv-OO706 Document 1 Filed 03/13/19 Page 11 of 22

particular position is so complex or unique that it can be performed only by an
individual with a degree;
C. The employer normally requires a degree or its equivalent for the position; or
D. The nature of the specific duties are so specialized and complex that knowledge
required to perform the duties is usually associated with the attainment of a
baccalaureate or higher degree.

VI. FACTUAL ALLEGATIONS

34. On or about April 3, 2018, Fluke filed its petition with Defendants requesting H-
lB visa classification and a change of nonimmigrant status from F-l academic student to H-lB
specialty occupation worker on behalf of Plaintiff EK in order to have the petition accepted in
the 2019 Fiscal Year annual H-lB lottery and to have allowed her to serve in the position of
Global Vertical Marketing Manager for an annual salary of $123,000.

35. On April 23, 2018, Defendants accepted the petition and issued a receipt notice,
assigned No. WAC1814954243, thereby confirming that the petition had been accepted for
adjudication in the 2019 Fiscal Year annual H-lB lottery.

36. Fluke’s petition filed with Defendants contained substantial, probative and
relevant evidence, including:

A. Evidence that Defendants had previously issued her USCIS Form I-766

(Employment Authorization Card) bearing the notation, “Student Post-
Completion OPT,” U.S. Immigration and Customs Enforcement Forrn l-20
(Certificate of Eligibility for Nonimmigrant Student Status), bearing SEVIS-ID:
N0013744169 (F-l) and the endorsement of the University of Virginia Designated
School Oflicial that she had been approved for Post-Completion OPT on a full-
time basis. (According to Defendants’ regulations, an F-l student may apply to

_11_
55253031v_3

Case 1:19-Cv-OO706 Document 1 Filed 03/13/19 Page 12 of 22

USCIS for authorization for temporary employment for optional practical training
only if it is “directly related to the student's major area of study.” See 8 CFR §
214.2(f)(10)(ii)(A). Defendants’ regulations also provide that “[a] student must
have a recommendation from his or her DSO in order to apply for OPT,” thereby
confirming the DSO’s assessment that the proposed optional practical training is
directly related to the student’s major area of study. See 8 CFR § 214.2(f)(12)(i).);
B. Plaintiff’ s University of Virginia Master of Business Administration degree
certificate, conferred May 21, 2017; and
C. Plaintiff’ s academic transcript issued by the University of Virginia, Office of the
Registrar, which listed her recorded credits in, and successful completion of,
numerous graduate business courses directly relevant to the H-lB specialty
occupation of Global Vertical Marketing Manager, including but not limited to
“Management Communication,” Marketing,” “Decision Analysis,” Global
Economies and Markets,” “Marketing Part II,” “Global Economies & Markets Pt.
II,” “lntegrated Marketing Communication,” “Digital Marketing,” “Marketing
Analytics,” “Deviant Marketing,” “Hot Topics in Marketing,” and “Managing
Consumer Brands.”
37. On September 13, 2018, Defendants issued a Request for Evidence and required
Fluke to respond to the request by December 9, 2018.
38. On or about December 4, 2018, F luke submitted to Defendants its response to the
Request for Evidence. Fluke’s response included, inter alia, its own 10-page letter elaborating
upon the prospective duties of Plaintiff as Global Vertical Marketing Manager; a November 19,

2018 “Expert ()pinion Evaluation,” by Professor Bala K. R. Balachandran, Professor Emeritus of

_12_
55253031v.3

Case 1:19-Cv-OO706 Document 1 Filed 03/13/19 Page 13 of 22

Accounting and Operations Management in the New York University Stern School of Business
(offering the opinion with accompanying explanation to confirm, that “the position of Global
Vertical Marketing Manager is clearly a specialty position, and requires the services of someone
with advanced training through a Bachelor’s program in Marketing or a related field”); an
excerpt from the U.S. Department of Labor’s Occupational Outlook Handbook (“OOH”) and its
description of Marketing Managers; postings from other employers offering parallel positions
comparable to that offered Plaintiff to show that at least a bachelor’s degree or its equivalent in
marketing or a related field of study is required; resumes and internal hiring forms for other
Global Vertical Marketing Managers employed by Fluke to show that each possesses a
bachelor’s degree or its equivalent in marketing or related field; and work product prepared by
Plaintiff to establish her highly complex understanding and marketing approaches she has
employed in this position.

39. In particular, Fluke’s letter responding to the Request for Evidence offered a
detailed description of the duties to be performed by the Plaintiff in the role of Global Vertical
Marketing Manager. The letter stated:

Ms. Katashinskaia will also perform the following:

A. Design the global product and marketing strategy and quantify customer benefits
based on product offerings; and define the customer value proposition (a business
or marketing statement that describes why a customer should buy a product or use
a service) with new software specifications and designs;

B. Gather technical requirements from regional business units and translate into a

common set of portfolio and marketing non-functional requirements ;

_13_

5525303lv_3

5525303lv.3

Case 1:19-Cv-OO706 Document 1 Filed 03/13/19 Page 14 of 22

Run vendor selection through Fluke’s Request For Proposals/Quotations
(RFP/RFQ) process;

Justify portfolio and marketing change decisions on existing portfolio with
detailed financial analysis (3 -year forecast) for C-level executive communication;
Maintain close interaction with Development Leads, Product Architects, and key
customers to communicate and enforce marketing strategy;

Set quality goals and tracking metrics in managing customer satisfaction and
attrition;

Define and deploy Service Level Agreement terms between regional and core
teams; and set requirements to support and track implementation;

Determine User Interface/U ser Experience (UI/UX) gaps and plan, including
conducting competitive analysis with best-in-class UX, generating test
plan/cases, and soliciting cross-team input;

Maintain product portfolio roadmap, ensuring conformance to F luke stage gate
product release management process;

Monitor and incorporate industry and market intelligence and innovations, sharing
findings with the product team via monthly presentations;

Define user personas for individual products, gathering requirements from
existing and potential customers (Agile product backlog);

Write product requirements and use case scenarios, defining market requirements
and packaging features into product releases while ensuring regulatory
compliance;

Maintain status dashboard for all portfolio products a project management tool;

_14_

55253031v.3

Case 1:19-Cv-OO706 Document 1 Filed 03/13/19 Page 15 of 22

Develop and implement the strategic plan for Fluke’s software products by
defining and sizing market segments to discover and validate market problems
(both existing and future customers);

Seek new market opportunities by leveraging Fluke’s distinctive competitiveness
and product superiority in convenience retail; conduct win/ loss analyses past sales
deals; and identify and detect product problems, staying close to the competition
while analyzing client needs;

Analyze product profitability and sales success to understand the key marketing
analytics of the products;

Create and maintain the financials (business plan), including product pricing;
liaise with global finance controller for C-level executive reporting;

Create product positioning for all markets and all buyer personas;

Develop market messaging and go-to-market (GTM) plans and perform
competitor profiling by gathering and processing business intelligence data on
competing solution providers in target markets with the goal of generating key
information about them and identifying key competitive differences; summarize
information for each region to identify sales by competitor by customer segment;
Conduct competitive market analysis for each solution category (analytics, loyalty
and ERP); identify and validate target industry segments, built use cases and
complete financial analysis;

Continuously develop internal subject matter expertise on key marketing topics,
including analytics, loyalty programs, and ERP, maintaining a close pulse on the

retail industry to identify emerging themes;

_15_

Case 1:19-Cv-OO706 Document 1 Filed 03/13/19 Page 16 of 22

V. Attend industry events by representing Fluke to monitor industry innovations and

cultivate relationships with potential partners.

40. Fluke’s responsive letter to the Defendants’ Request for Evidence also contained
a detailed chart which cross-referenced each subsidiary job duty with the specific postsecondary
academic courses Plaintiff completed to show how she obtained the requisite theoretical and
practical application of a body of highly specialized knowledge of Marketing and related
business specialties.

41. On January 2, 2019, Defendants issued their decision and denied Fluke’s H-lB
petition. On the same day Defendants issued a separate decision and denied Fluke’s request that
Plaintiff`s status be changed from F-l academic student to H-lB specialty occupation worker.
Defendants premised their decision to deny the change of status request on the basis that they
had already denied the H-lB petition.

42. Defendants’ decision denying Fluke’s H-lB petition does not address its own
regulatory definition of` specialty occupation as including “business specialties,” and thus does
not disclose whether they consider the proffered H-1B position involving marketing
responsibilities to be a business specialty, although Plaintiff maintains that marketing is a
business specialty Within the meaning of the H-lB specialty occupation definition.

43. Moreover, Defendants’ decision denying Fluke’s H-lB petition asserts that the
extensive listing of discrete responsibilities contained in the initial petition provides “insufficient
detail” to establish that a bachelor’s or higher degree or its equivalent is normally the minimum

requirement for entry into the particular position.

_16_
55253031v.3

Case 1:19-Cv-OO706 Document 1 Filed 03/13/19 Page 17 of 22

44. Defendants’ decision simply does not address the far more elaborate description
of responsibilities and discrete tasks associated with the proffered job contained in Fluke’s
response to the Request for Evidence.

45. Furthermore, Defendants’ decision denying Fluke’s H-lB petition: (A) summarily
rejected without analysis the expert opinion of Professor Balachandran holding that the duties of
the position satisfy the specialty-occupation criteria; (B) made no mention of the OOH and its
description of the customary requirements and duties of Marketing Managers; (C) asserted
without specific analysis that the comparable requirements of other employers offering parallel
position are “dissimilar to your organization;” and (D) disregarded the evidence showing that
Fluke normally required at least a bachelor’s or higher degree in Marketing or a related field of
other individuals whom it employed as Global Vertical Marketing Managers.

46. The Defendants’ decision denying Fluke’s H-lB petition thus disregarded
relevant and probative evidence and unlawfully and arbitrarily interpreted each and all of the
four regulatory alternatives to establish an H-lB specialty occupation set forth at 8 C.F.R. §
214.2 (h)(4)(iii)(A).

47. Upon information and belief, Defendants’ denial of Fluke’s H-lB petition and
change of status request submitted on behalf of Plaintiff was influenced by the Defendants’
unlawful bias against U.S. employers seeking to employ foreign nationals in the nonimmigrant
“H-IB” visa category.

48. On April 18, 2017, for example, President Donald Trump signed an executive
order entitled “Presidential Executive Order on Buy American and Hire American.” Exec. Order
No. 13,788, 82 Fed. Reg. 18837 (Apr. 18, 2017). The executive order established, by Presidential

proclamation, that “it shall be the policy of the executive branch [including the Defendants] to

_17_
55253031v.3

Case 1:19-Cv-OO706 Document 1 Filed 03/13/19 Page 18 of 22

hire American.” Id. § 2. The “Hire American” provisions of the executive order directed the
Defendants to “rigorously enforce and administer the laws governing entry into the United States
of workers from abroad” and required that DHS suggest reforms to help ensure that H-1B visas
are awarded to the most-skilled or highest-paid petition beneficiaries Id. §§ 2, 5.

49. Defendants’ response to the executive order has been swift and comprehensive
Between January 1, 2017 and August 31, 2017, for instance, Reuters reported a forty-five percent
(45%) increase in the number of RFEs issued to U.S. employers who filed H-lB petitions
compared with the same period in the previous year. See Yeganeh Torbati, “Trump
administration red tape tangles up H-1B visa for skilled foreigners, data shows,” Reuters (Sept.
20, 2017). According to the National Foundation for American Policy, those RFES led to
increased H-lB petition denials, rising forty-one percent (41%) between the third and fourth
quarters of fiscal year 2017. See National Foundation for American Policy, H-lB Denials and
Requests for Evidence Increase Under Trump Administration 1, 4-5 (Jul. 2018).

50. The Defendants’ intent to curtail the legal right of U.S. employers to sponsor
foreign nationals for nonimmigrant “H-lB” status is plain. In DHS’s 2018 regulatory agenda, for
instance, DHS has previewed its intent to “revise the definition of specialty occupation” through
its 2018 regulatory agenda. See Office of Management and Budget, “Strengthening the H-lB
Nonimmigrant Visa Classification Program” (Fall 2018).

51. The practical effect of the Executive Order has been the unstated imposition of a
higher burden of proof, such as “clear or convincing” or “beyond a reasonable doubt,” on U.S.
employers seeking to sponsor foreign nationals in nonimmigrant “H-lB” status. This clear
contravention of established precedent, see Matter ofChawathe, 25 I&N Dec. 369, 375-376

(2010`), absent required rulemaking, is a clear legal error which has prejudiced Plaintiff and led

_13_
5525303lv.3

Case 1:19-Cv-OO706 Document 1 Filed 03/13/19 Page 19 of 22

to Defendants’ decisions to deny Fluke’s H-lB petition and change of status request on her
behalf.

52. Recent data published by USCIS starkly illustrates the consequences of such
invisible policy changes. USCIS’ data on H-lB adjudications reveals a steady decline in
approval rates for H-lB petitions in the last two years. For example, approval rates in October
2017 were 86.1% and had declined to 76.8% by October 2018.

53. The courts have determined that the approach pursued by Defendants in this case
impermissibly narrows the plain language of the INA and that Defendants’ regulations do not
restrict qualifying occupations to those for which there exists a single, precisely tailored and
denominated degree program. See Residential Finance Corp. v. USCIS, 839 F. Supp. 2d 985
(S.D. Ohio 2012) (Market research analyst found to be an H-lB specialty occupation); Raj and
Company v. USCIS, Case No. C14-123RSM, 2015 WL 13648578 (W.D. Wash. Apr. 10, 2015)

(Marketing Analyst & Specialist position held an H-lB specialty occupation).2

 

2 See also, 2015 Annual Report of the Citizenship and Immigration Services Ombudsman, pp.
42-43, citing frequent stakeholder criticism of prevalent H-lB specialty-occupation adjudications
by Defendant (accessible at:
htt;:ls:!fwww.dhs.govfsitesfdef`aultffilesfpublicationsQO15%20ClSOMB%20Annual“/020Renort 5
08 O.Qdf [last visited: Mar. 8, 2019]); April 16, 2015 Questions and Answers from USCIS
Meeting with the American Immigration Lawyers Association ("AILA"), Topic l3.a., pp. 9-10,
in which Defendant challenged the statement of representatives of the nation's largest
immigration bar association that the agency's H-lB specialty-occupation requirement of a degree
in a single academic specialty - found unlawful by the federal courts cited in the body of the text
above - is a widespread practice (accessible at: littps:ffcomnetcamerica.orgQO1 8!1 lfUZfletter-on-
legal-i35ucs-regarding-uscis-h-l b-adiudications! [last visited: Mar. 8, 2019]). In its Answer to
Topic 13.a., Defendant USCIS stated, “USCIS disagrees that the averred practice is common.
Petitioners may challenge any such decisions through available administrative motion and appeal
processes lt should also be noted that the referenced district court cases involved field decisions
that were not first appealed to the AAO [Administrative Appeals Office].

_19_
55253031v.3

Case 1:19-Cv-OO706 Document 1 Filed 03/13/19 Page 20 of 22

COUNT ONE
Violation of the Administrative Procedure Act

5 U.S.C. § 701, er seg.

54. Plaintiff re-alleges and incorporates herein by reference, as if fially set forth
herein, the allegations in paragraphs 1-53 above.

55. Plaintiff is entitled to review by this Court pursuant to 5 U.S.C. §§ 701-706.

56. A reviewing court shall “hold unlawful and set aside agency action . . . found to
be -- arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” 5
U.S.C. § 706(2)(A).

57. Defendants denied Fluke’s H-lB petition and request for change of status to H-lB
status solely on the ground that the evidence in the record was insufficient to establish that the
Global Vertical Marketing Manager position is in a specialty occupation.

58. Fluke, on behalf of Plaintiff EK, submitted evidence demonstrating that the
proffered position satisfied each and all of the four alternative regulatory criteria for
demonstrating a “specialty occupation.” 8 C.F.R. § 214.2(h)(4)(iii)(A)(1) - (4).

59. Defendants failed to properly consider all record evidence; reached factual
conclusions unsupported by any evidence in the record; disregarded the OOH; misconstrued the
governing regulations; applied a heightened burden of proof; and erroneously concluded that
Fluke, on behalf of Plaintiff EK, had not demonstrated that the Global Vertical Marketing
Manager position fell Within the regulatory definition of a “specialty occupation.”

60. Defendants’ decision to deny Fluke’s H-lB petition filed for the benefit of
Plaintiff constitutes agency action which is arbitrary, capricious and otherwise not in accordance

the law in violation of the APA. 5 U.S.C. § 706(2)(A).

_2()_
55253031v.3

Case 1:19-Cv-OO706 Document 1 Filed 03/13/19 Page 21 of 22

61. As the Defendants applied the incorrect burden of proof in its adjudication of
Fluke’s H-lB petition on behalf of Plaintiff _ constituting an error of law -the Court should
review this appeal de novo. See 5 U.S.C. § 706(2)(F).

PRAYER FOR RELIEF
WHEREFORE, Plaintiff requests that this Court:

A. Declare that Defendants’ determination that Fluke’s Global Vertical Marketing
Manager position does not meet the definition of a specialty occupation was
arbitrary and capricious, an abuse of discretion, and not in accordance with law, in
violation of the APA, 5 U.S.C. § 706(2)(A); and

B. Vacate the Defendants’ denial of Fluke’s H-lB petition and change of status
request on behalf of Plaintiff and remand this matter to Defendants with
instructions to approve the Form 1-129, Petition for Nonimmigrant Worker, filed
by Fluke within ten days of the date of the Court’s Order, and, on a nunc pro tunc
basis, reinstate Plaintiff EK’s lawful nonimmigrant visa status, and approve
Fluke’s request contained in Form I-129 that she be granted a change of status to
H-lB visa status; and

C. Grant such other relief as the Court deems just, equitable and proper.

_21_
5525303lv.3

DATED: March 13, 2019

5525303lv.3

Case 1:19-Cv-OO706 Document 1 Filed 03/13/19 Page 22 of 22

Respectfully submitted,

SEYFARTH SHAW LLP

By:/s/ Samantha L. Brooks

-22_

Samantha L. Brooks (DC Bar No. 1033641)
Angelo A. Paparelli (to be admitted pro hac vice)
SEYFARTH SHAW LLP

975 F St. NW

Washington, DC 20004

Telephone: (202) 828-3560

Facsimile: (202) 641-9209
Sbrooks@sevf`arth.com apaparelli@sevfarth.com

Attorneys for Plaintijj%

